



LIVEPERSON, INC.
2018 INDUCEMENT PLAN
(Effective as of January [ ], 2018)
1. Purpose
The purpose of this 2018 Inducement Plan (the “ Plan ”) of LivePerson, Inc., a
Delaware corporation (the “ Company ”), is to help the Company provide an
inducement to attract and retain the employment services of Eligible Individuals
(as defined in the Plan”), to motivate Eligible Individuals whose potential
contributions are important to the success of the Company to accept an offer of
employment by providing such Eligible Individuals with equity ownership
opportunities, and to advance the interests of the Company’s stockholders by
providing incentives to Eligible Individuals who are expected to make important
contributions to the Company. Except where the context otherwise requires, the
term “ Company ” shall include any of the Company’s present or future parent or
subsidiary corporations and any other business venture (including, without
limitation, joint venture or limited liability company) in which the Company has
a controlling interest, as determined by the Board of Directors of the Company
(the “ Board ”).
2. Eligibility
Persons who have not previously been an employee or director of the Company, or
an individual following a bona fide period of non-employee with the Company
(collectively, the “Eligible Individuals”) are eligible to be granted options
(“Options”), stock appreciation rights (“SARs ”), restricted stock, restricted
stock units (“RSUs ”) and other stock-and cash-based awards (each, an “Award ”)
under the Plan, in each case, as an inducement material to the individual’s
entering into employment with the Company within the meaning of Rule 5635(c)(4)
of the NASDAQ Listing Rules. Each Eligible Individual who is granted, and
accepts, an Award under the Plan and commences employment with the Company is
deemed a “Participant.”
3. Administration and Delegation
(a)Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award.
(b)Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.
(c)Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Options
and other Awards that constitute rights under Delaware law (subject to any
limitations under the Plan) to Eligible Individuals and to exercise such other
powers under the Plan as the Board may determine, provided that the Board shall
fix the terms of the Awards to be granted by such officers (including the
exercise price of the Awards, which may include a formula by which the exercise
price will be determined) and the maximum number of shares subject to such
Awards that the officers may grant; provided further, however, that no officer
shall be authorized to grant Awards to any Eligible Individual whose potential
position is anticipated to be designated, as of the date of hire, as (x) an
“executive officer” of the Company (as defined by Rule 3b-7 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or (y) an “officer” of
the Company (as defined by Rule 16a-1 under the Exchange Act). The Board may not
delegate authority under this Section 3(c) to grant restricted stock, unless
Delaware law then permits such delegation.





--------------------------------------------------------------------------------







4. Stock Available for Awards
(a) Number of Shares; Share Counting.
(1) Number of Shares. Subject to adjustment under Section 9, Awards may be made
under the Plan for up to the number of shares of common stock, $0.001 par value
per share, of the Company (the “Common Stock”) that is equal to 1,500,000 shares
of Common Stock.
(2) Fungible Share Pool. Subject to adjustment under Section 9, any Award that
is not a Full-Value Award shall be counted against the share limits specified in
Sections 4(a)(1) as 1 share for each share of Common Stock subject to such Award
and any Award that is a Full-Value Award shall be counted against the share
limits specified in Sections 4(a)(1) as 1.5 shares for each 1 share of Common
Stock subject to such Full-Value Award. “Full-Value Award” means any Restricted
Stock Award or other Stock-Based Award with a per share price or per unit
purchase price lower than 100% of Fair Market Value (as defined below) on the
date of grant. To the extent a share that was subject to an Award that counted
as 1 share is returned to the Plan pursuant to Section 4(a)(3), each applicable
share reserve will be credited with 1 share. To the extent that a share that was
subject to an Award that counts as 1.5 shares is returned to the Plan pursuant
to Section 4(a) (3), each applicable share reserve will be credited with 1.5
shares.
(3) Share Counting. For purposes of counting the number of shares available for
the grant of Awards under the Plan, (i) all shares of Common Stock covered by
independent SARs shall be counted against the number of shares available for the
grant of Awards; provided, however , that independent SARs that may be settled
only in cash shall not be so counted; (ii) if any Award (A) expires or is
terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part (including as the result of shares of Common Stock
subject to such Award being repurchased by the Company at the original issuance
price pursuant to a contractual repurchase right) or (B) results in any Common
Stock not being issued (including as a result of an independent SAR that was
settleable either in cash or in stock actually being settled in cash), the
unused Common Stock covered by such Award shall again be available for the grant
of Awards; provided, however , in the case of independent SARs, that the full
number of shares subject to any stock-settled SAR shall be counted against the
shares available under the Plan in proportion to the portion of the SAR actually
exercised regardless of the number of shares actually used to settle such SAR
upon exercise; (iii) shares of Common Stock delivered (either by actual
delivery, attestation, or net exercise) to the Company by a Participant to (A)
purchase shares of Common Stock upon the exercise of an Award or (B) satisfy tax
withholding obligations (including shares retained from the Award creating the
tax obligation) shall not be added back to the number of shares available for
the future grant of Awards; and (iv) shares of Common Stock repurchased by the
Company on the open market using the proceeds from the exercise of an Award
shall not increase the number of shares available for future grant of Awards.
(b) Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards shall not count against the overall share limit set
forth in Section 4(a)(1).
5. Stock Options
(a)General. The Board may grant options to purchase Common Stock (each, an “
Option ”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable.





--------------------------------------------------------------------------------





(b)Exercise Price. The Board shall establish the exercise price of each Option
and specify the exercise price in the applicable option agreement. The exercise
price shall be not less than 100% of the Fair Market Value (as defined below) on
the date the Option is granted; provided that if the Board approves the grant of
an Option with an exercise price to be determined on a future date, the exercise
price shall be not less than 100% of the Fair Market Value on such future date.
(c)Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted with a term
in excess of 10 years.
(d)Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Company, together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company as soon as practicable following exercise.
(e)Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:
(1)in cash or by check, payable to the order of the Company;
(2)except as may otherwise be provided in the applicable option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;
(3)to the extent provided for in the applicable option agreement or approved by
the Board, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
fair market value as determined by (or in a manner approved by) the Board (“Fair
Market Value”), provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Board in its discretion and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;
(4)to the extent provided for in the applicable Option agreement or approved by
the Board in its sole discretion, by delivery of a notice of “net exercise” to
the Company, as a result of which the Participant would receive the number of
shares of Common Stock underlying the Option so exercised reduced by the number
of shares of Common Stock equal to the aggregate exercise price of the Option
divided by the Fair Market Value on the date of exercise;
(5)to the extent permitted by applicable law and provided for in the applicable
Option agreement or approved by the Board, in its sole discretion, by (i)
delivery of a promissory note of the Participant to the Company on terms
determined by the Board, or (ii) payment of such other lawful consideration as
the Board may determine; or
(6)by any combination of the above permitted forms of payment.
(g) Limitation on Repricing Unless such action is approved by the Company’s
stockholders: (1) no outstanding Option granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding Option (other than adjustments pursuant to
Section 9) and (2) the Board may not cancel any outstanding option (whether or
not granted under the Plan) and grant in substitution therefor new Awards under
the Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled option.
6. Stock Appreciation Rights





--------------------------------------------------------------------------------





(a) General. The Board may grant Awards consisting of SARs entitling the holder,
upon exercise, to receive an amount of Common Stock or cash or a combination
thereof (such form to be determined by the Board) determined by reference to
appreciation, from and after the date of grant, in the Fair Market Value of a
share of Common Stock over the measurement price established pursuant to Section
6(c). The date as of which such appreciation is determined shall be the exercise
date.
(b) Grants. SARs may be granted in tandem with, or independently of, Options
granted under the Plan.
(1)Tandem Awards. When SARs are expressly granted in tandem with Options, (i)
the SAR will be exercisable only at such time or times, and to the extent, that
the related Option is exercisable (except to the extent designated by the Board
in connection with a Reorganization Event) and will be exercisable in accordance
with the procedure required for exercise of the related Option; (ii) the SAR
will terminate and no longer be exercisable upon the termination or exercise of
the related Option, except to the extent designated by the Board in connection
with a Reorganization Event and except that a SAR granted with respect to less
than the full number of shares covered by an Option will not be reduced until
the number of shares as to which the related Option has been exercised or has
terminated exceeds the number of shares not covered by the SAR; (iii) the Option
will terminate and no longer be exercisable upon the exercise of the related
SAR; and (iv) the SAR will be transferable only with the related Option.
(2)Independent SARs. A SAR not expressly granted in tandem with an Option will
become exercisable at such time or times, and on such conditions, as the Board
may specify in the SAR Award.
(c) Measurement Price. The Board shall establish the measurement price of each
SAR and specify it in the applicable SAR agreement. The measurement price shall
not be less than 100% of the Fair Market Value on the date the SAR is granted;
provided that if the Board approves the grant of a SAR with a measurement price
to be determined on a future date, the measurement price shall be not less than
100% of the Fair Market Value on such future date.
(d)    Duration of SARs. Each SAR shall be exercisable at such times and subject
to such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.
(e) Exercise of SARs. SARs may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Company, together with any
other documents required by the Board.
(f) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding SAR granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding SAR (other than adjustments pursuant to
Section 9) and (2) the Board may not cancel any outstanding SAR (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled SAR.


7. Restricted Stock; Restricted Stock Units
(a) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock or cash to be delivered at the
time such Award vests (“ Restricted Stock Units ”) (Restricted Stock and
Restricted Stock Units are each referred to herein as a “Restricted Stock
Award”).





--------------------------------------------------------------------------------





(b)    Terms and Conditions for All Restricted Stock Awards. The Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any. Restricted Stock Awards that vest solely based on the passage of time shall
be zero percent vested prior to the first anniversary of the date of grant (or,
in the case of Awards to non-employee directors, if earlier, the date of the
first annual meeting held after the date of grant), no more than one-third
vested prior to the second anniversary of the date of grant (or, in the case of
Awards to non-employee directors, if earlier, the date of the second annual
meeting held after the date of grant), and no more than two-thirds vested prior
to the third anniversary of the date of grant (or, in the case of Awards to
non-employee directors, if earlier, the date of the third annual meeting held
after the date of grant). Restricted Stock Awards that do not vest solely based
on the passage of time shall not vest prior to the first anniversary of the date
of grant (or, in the case of Awards to non-employee directors, if earlier, the
date of the first annual meeting held after the date of grant). The two
foregoing sentences shall not apply to (1) Performance Awards granted pursuant
to Section 10(i) or (2) Restricted Stock Awards and Other Stock-Based Awards
granted, in the aggregate, for up to 5% of the maximum number of authorized
shares set forth in Section 4(a)(1). Notwithstanding any other provision of this
Plan (other than Section 10(i), if applicable), the Board may, in its
discretion, either at the time a Restricted Stock Award is made or at any time
thereafter, waive its right to repurchase shares of Common Stock (or waive the
forfeiture thereof) or remove or modify any part or all of the restrictions
applicable to the Restricted Stock Award, provided that the Board may only
exercise such rights in extraordinary circumstances which shall include, without
limitation, death, disability or retirement of the Participant; or a merger,
consolidation, sale, reorganization, recapitalization, or change in control of
the Company.
(c) Additional Provisions Relating to Restricted Stock.
(1) Dividends.
(A)
Subject to Section 7(c)(1)(C) below, Participants holding shares of Restricted
Stock will be entitled to all ordinary cash dividends paid with respect to such
shares, unless otherwise provided by the Board.

(B)
Subject to Section 7(c)(1)(C) below, if any dividends or distributions are paid
in shares, or consist of a dividend or distribution to holders of Common Stock
other than an ordinary cash dividend, the shares, cash or other property will be
subject to the same restrictions on transferability and forfeitability as the
shares of Restricted Stock with respect to which they were paid.

(C)
Each dividend amount shall be credited to an account for the Participant and
shall become payable if and when the Restricted Stock to which it relates vests
or, if later, when the shareholders actually receive that dividend payment. Any
such amount shall be paid within 30 days of the applicable vesting event or
shareholder payment date, if later.

(2) Stock Certificates. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock shall be deposited in escrow by
the Participant, together with a stock power endorsed in blank, with the Company
(or its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.
(d) Additional Provisions Relating to Restricted Stock Units.
(1) Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of Common Stock or an
amount of cash equal to the Fair Market Value of one share of Common Stock, as
provided in the applicable Award agreement. The Board may, in its discretion,
provide that settlement of Restricted Stock Units shall be deferred, on a
mandatory basis or at the election of the Participant in a manner that complies
with Code Section 409A.





--------------------------------------------------------------------------------





(2)Voting Rights. A Participant shall have no voting rights with respect to any
Restricted Stock Units.
(3)Dividend Equivalents.
(A)
Subject to Section 7(d)(3)(C) below, to the extent provided by the Board, in its
sole discretion, a grant of Restricted Stock Units may provide Participants with
the right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
(“Dividend Equivalents”).

(B)
Subject to Section 7(d)(3)(C) below, Dividend Equivalents may be settled in cash
and/or shares of Common Stock, as determined by the Board in its sole
discretion, and will be subject to the same restrictions on transfer and
forfeitability as the Restricted Stock Units with respect to which paid, subject
in each case to such terms and conditions as the Board shall establish, in each
case to be set forth in the applicable Award agreement.

(C)
To the extent a Dividend Equivalent right is provided in an award agreement,
each Dividend Equivalent shall be credited to an account for the Participant and
become payable if and when the Restricted Stock Units to which it relates vest
(and shall be paid at the same time as settlement of the Restricted Stock Units)
or, if later, when the shareholders actually receive the

corresponding dividend payment.
8. Other Stock-Based and Cash-Based Awards.
(a)General. Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based-Awards”), including without limitation Awards entitling recipients
to receive shares of Common Stock to be delivered in the future. Such Other
Stock-Based Awards shall also be available as a form of payment in the
settlement of other Awards granted under the Plan or as payment in lieu of
compensation to which a Participant is otherwise entitled. Other Stock-Based
Awards may be paid in shares of Common Stock or cash, as the Board shall
determine. The Company may also grant Performance Awards or other Awards
denominated in cash rather than shares of Common Stock (“Cash-Based Awards”).
(b)Terms and Conditions. Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock-Based Award or Cash-Based
Awards, including any purchase price applicable thereto. Other Stock-Based
Awards that vest solely based on the passage of time shall be zero percent
vested prior to the first anniversary of the date of grant (or, in the case of
Awards to non-employee directors, if earlier, the date of the first annual
meeting held after the date of grant), no more than one-third vested prior to
the second anniversary of the date of grant (or, in the case of Awards to
non-employee directors, if earlier, the date of the second annual meeting held
after the date of grant), and no more than two-thirds vested prior to the third
anniversary of the date of grant (or, in the case of Awards to non-employee
directors, if earlier, the date of the third annual meeting held after the date
of grant). Other Stock-Based Awards that do not vest solely based on the passage
of time shall not vest prior to the first anniversary of the date of grant (or,
in the case of Awards to non-employee directors, if earlier, the date of the
first annual meeting held after the date of grant). The two foregoing sentences
shall not apply to (1) Performance Awards granted pursuant to Section 10(i) or
(2) Restricted Stock Awards and Other Stock-Based Awards granted, in the
aggregate, for up to 5% of the maximum number of authorized shares set forth in
Section 4(a)(1). Notwithstanding any other provision of this Plan (other than
Section 10(i), if applicable), the Board may, in its discretion, either at the
time a Other Stock-Based Award is made or at any time thereafter, waive its
right to repurchase shares of Common Stock (or waive the forfeiture thereof) or
remove or modify any part or all of the restrictions applicable to the Other
Stock-Based Award, provided that the Board may only exercise such rights in
extraordinary circumstances which shall include, without limitation, death,
disability or retirement of the Participant; or a merger, consolidation, sale,
reorganization, recapitalization, or change in control of the Company.





--------------------------------------------------------------------------------





9. Adjustments for Changes in Common Stock and Certain Other Events
(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan, (ii)
the share counting rules set forth in Section 4(a) and 4(b) and the minimum
vesting rules of Sections 7(b) and 8(b); (iii) the number and class of
securities and exercise price per share of each outstanding Option, (iv) the
share- and per-share provisions and the measurement price of each SAR, (v) the
number of shares subject to and the repurchase price per share subject to each
outstanding Restricted Stock Award and (vi) the share- and per-share-related
provisions and the purchase price, if any, of each outstanding Other Stock-Based
Award, shall be equitably adjusted by the Company (or substituted Awards may be
made, if applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
(b) Reorganization Events.
(1)Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transactions
or (c) any liquidation or dissolution of the Company.
(2)Consequences of a Reorganization Event on Awards Other than Restricted Stock
Awards. In connection with a Reorganization Event, the Board may take any one or
more of the following actions as to all or any (or any portion of) outstanding
Awards other than Restricted Stock Awards on such terms as the Board determines:
(i) provide that Awards shall be assumed, or substantially equivalent Awards
shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof), (ii) upon written notice to a Participant, provide that the
Participant’s unexercised Awards will terminate immediately prior to the
consummation of such Reorganization Event unless exercised by the Participant
within a specified period following the date of such notice, (iii) provide that
outstanding Awards shall become exercisable, realizable, or deliverable, or
restrictions applicable to an Award shall lapse, in whole or in part prior to or
upon such Reorganization Event, (iv) in the event of a Reorganization Event
under the terms of which holders of Common Stock will receive upon consummation
thereof a cash payment for each share surrendered in the Reorganization Event
(the “Acquisition Price”), make or provide for a cash payment to a Participant
equal to the excess, if any, of (A) the Acquisition Price times the number of
shares of Common Stock subject to the Participant’s Awards (to the extent the
exercise price does not exceed the Acquisition Price) over (B) the aggregate
exercise price of all such outstanding Awards and any applicable tax
withholdings, in exchange for the termination of such Awards, (v) provide that,
in connection with a liquidation or dissolution of the Company, Awards shall
convert into the right to receive liquidation proceeds (if applicable, net of
the exercise price thereof and any applicable tax withholdings) and (vi) any
combination of the foregoing. In taking any of the actions permitted under this
Section 9(b), the Board shall not be obligated by the Plan to treat all Awards,
all Awards held by a Participant, or all Awards of the same type, identically.
For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately





--------------------------------------------------------------------------------





prior to the consummation of the Reorganization Event (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided,
however , that if the consideration received as a result of the Reorganization
Event is not solely common stock of the acquiring or succeeding corporation (or
an affiliate thereof), the Company may, with the consent of the acquiring or
succeeding corporation, provide for the consideration to be received upon the
exercise of Options to consist solely of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) equivalent in value (as
determined by the Board) to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.
(3)Consequences of a Reorganization Event on Restricted Stock Awards. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Restricted
Stock Award; provided , however , that the Board may provide for termination or
deemed satisfaction of such repurchase or other rights under the instrument
evidencing any Restricted Stock Award or any other agreement between a
Participant and the Company, either initially or by amendment. Upon the
occurrence of a Reorganization Event involving the liquidation or dissolution of
the Company, except to the extent specifically provided to the contrary in the
instrument evidencing any Restricted Stock Award or any other agreement between
a Participant and the Company, all restrictions and conditions on all Restricted
Stock Awards then outstanding shall automatically be deemed terminated or
satisfied.


10. General Provisions Applicable to Awards
(a)Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, pursuant to a qualified domestic relations order, and, during
the life of the Participant, shall be exercisable only by the Participant;
provided, however, that the Board may permit or provide in an Award for the
gratuitous transfer of the Award by the Participant to or for the benefit of any
immediate family member, family trust or other entity established for the
benefit of the Participant and/or an immediate family member thereof if, with
respect to such proposed transferee, the Company would be eligible to use a Form
S-8 for the registration of the sale of the Common Stock subject to such Award
under the Securities Act of 1933, as amended; provided, further, that the
Company shall not be required to recognize any such transfer until such time as
the Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.
(b)Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
(c)Board Discretion. Except as otherwise provided by the Plan, each Award may be
made alone or in addition or in relation to any other Award. The terms of each
Award need not be identical, and the Board need not treat Participants
uniformly.
(d)Termination of Status. The Board shall determine the effect on an Award of
the disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.





--------------------------------------------------------------------------------





(e)Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise or release from forfeiture of an Award or, if the Company so requires,
at the same time as is payment of the exercise price unless the Company
determines otherwise. If provided for in an Award or approved by the Board in
its sole discretion, a Participant may satisfy all or any portion of the
Company’s statutory minimum tax obligations, or, if greater, a Participant’s
election for tax withholding up to an amount determined under the maximum
individual statutory tax rates in the applicable jurisdiction, by delivery
(either by actual delivery or attestation) of shares of Common Stock, including
shares retained from the Award creating the tax obligation, valued at their Fair
Market Value. Shares used to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.
(f)Amendment of Award. The Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, and changing the date of exercise or realization. The
Participant’s consent to such action shall be required unless (i) the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant’s rights under the Plan or (ii)
the change is permitted under Section 9 hereof.
(g)Conditions on Delivery of Stock. The Company will not be obligated to deliver
any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares previously delivered under the Plan until (i) all conditions of the Award
have been met or removed to the satisfaction of the Company, (ii) in the opinion
of the Company’s counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied, including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations, and (iii) the Participant has executed and delivered to
the Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of any applicable laws, rules or
regulations.


(h)Acceleration. Except as otherwise provided in Sections 7(b), 8(b) and 10(i),
the Board may at any time provide that any Award shall become immediately
exercisable in full or in part, free of some or all restrictions or conditions,
or otherwise realizable in full or in part, as the case may be.
(i)Performance Awards.
(1)Grants. Restricted Stock Awards and Other Stock-Based Awards under the Plan
may be made subject to the achievement of performance goals pursuant to this
Section 10(i) (“Performance Awards”). Subject to Section 10(i)(4), no
Performance Awards shall vest prior to the first anniversary of the date of
grant.
(2)Performance Measures. For any Award that is intended to be a Performance
Award, the Committee shall specify that the degree of granting, vesting and/or
payout shall be subject to the achievement of one or more objective performance
measures established by the Committee, which shall be based on the relative or
absolute attainment of specified levels of one or any combination of the
following: net income, earnings before or after discontinued operations,
interest, taxes, depreciation and/or amortization, operating profit before or
after discontinued operations and/or taxes, sales, sales growth, earnings
growth, cash flow or cash position, gross margins, stock price, market share,
return on sales, assets, equity or investment, improvement of financial ratings,
achievement of balance sheet or income statement objectives, total shareholder
return, or strategic or operational goals or such other performance measures as
the Board may determine. Such goals may reflect absolute entity or business unit
performance or a relative comparison to the performance of a peer group of
entities or other external measure of the selected performance criteria and may
be absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated. The Committee may specify
that such performance measures shall be adjusted to exclude any one or more of
(i) extraordinary items, (ii)





--------------------------------------------------------------------------------





gains or losses on the dispositions of discontinued operations, (iii) the
cumulative effects of changes in accounting principles, (iv) the writedown of
any asset, and (v) charges for restructuring and rationalization programs. Such
performance measures: (i) may vary by Participant and may be different for
different Awards; (ii) may be particular to a Participant or the department,
branch, line of business, subsidiary or other unit in which the Participant
works and may cover such period as may be specified by the Committee; and (iii)
shall be set by the Committee at a time that the accomplishment of such goals is
reasonably uncertain.
(3)Adjustments. The Committee may adjust downwards or upwards, the cash or
number of Shares payable pursuant to such Award, and the Committee may waive the
achievement of the applicable performance measures in its discretion.
(4)Other. The Committee shall have the power to impose such other restrictions
on Performance Awards as it may deem necessary or appropriate.
11.Forfeiture Events; Clawback. The Board may specify in any Award agreement
that the Participant’s rights, payments and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture, clawback or recoupment
upon the occurrence of certain specified events or as required by law, in
addition to any otherwise applicable forfeiture provisions that apply to the
Award.
12.Miscellaneous
(a)No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
(b)No Rights As Stockholder. Except with respect to Restricted Stock Awards or
as otherwise explicitly provided in the applicable Award, no Participant or
Designated Beneficiary shall have any rights as a stockholder with respect to
any shares of Common Stock to be distributed with respect to an Award until
becoming the record holder of such shares.
(c)Effective Date and Term of Plan. The Plan became effective on the date of
approval of the Plan by the Board (the “Effective Date ”). No Awards shall be
granted under the Plan after the expiration of 10 years from the Effective Date,
but Awards previously granted may extend beyond that date.
(d)Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time provided that Unless otherwise specified in the
amendment, any amendment to the Plan adopted in accordance with this Section
11(d) shall apply to, and be binding on the holders of, all Awards outstanding
under the Plan at the time the amendment is adopted, provided the Board
determines that such amendment does not materially and adversely affect the
rights of Participants under the Plan. No Award shall be made that is
conditioned upon stockholder approval of any amendment to the Plan.
(e)Authorization of Sub-Plans. The Board may from time to time establish one or
more sub-plans under the Plan for purposes of satisfying applicable securities
or tax laws of various jurisdictions. The Board shall establish such sub-plans
by adopting supplements to the Plan containing (i) such limitations on the
Board’s discretion under the Plan as the Board deems necessary or desirable or
(ii) such additional terms and conditions not otherwise inconsistent with the
Plan as the Board shall deem necessary or desirable. All supplements adopted by
the Board shall be deemed to be part of the Plan, but each supplement shall
apply only to Participants within the affected jurisdiction and the Company
shall not be required to provide copies of any supplement to Participants in any
jurisdiction which is not the subject of such supplement.
(f)Non U.S. Employees. Awards may be granted to Eligible Individuals who are
non-U.S. citizens or residents employed outside the United States, or both, on
such terms and conditions different from those applicable to Awards to Eligible
Individuals who are citizens of the United States as may, in the judgment of the
Board, be necessary or desirable in order to recognize differences in local law
or tax policy. The Board also may impose conditions on the exercise or vesting
of Awards in order to minimize the Board’s obligation with respect to tax
equalization for Participants on assignments outside their home country.





--------------------------------------------------------------------------------





The Board may approve such supplements to or amendments, restatements or
alternative versions of the Plan as it may consider necessary or appropriate for
such purposes, without thereby affecting the terms of this Plan as in effect for
any other purpose, and the Secretary or other appropriate officer of the Company
may certify any such document as having been approved and adopted in the same
manner as this Plan.
(g)Compliance with Section 409A of the Code. Except as provided in individual
Award agreements initially or by amendment, if and to the extent any portion of
any payment, compensation or other benefit provided to a Participant in
connection with his or her employment termination is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and the Participant is a specified employee as defined in Section
409A(a)(2)(B)(i) of the Code, as determined by the Company in accordance with
its procedures, by which determination the Participant (through accepting the
Award) agrees that he or she is bound, such portion of the payment, compensation
or other benefit shall not be paid before the day that is six months plus one
day after the date of “separation from service” (as determined under Code
Section 409A) (the “New Payment Date”), except as Code Section 409A may then
permit. The aggregate of any payments that otherwise would have been paid to the
Participant during the period between the date of separation from service and
the New Payment Date shall be paid to the Participant in a lump sum on such New
Payment Date, and any remaining payments will be paid on their original
schedule. The Company makes no representations or warranty and shall have no
liability to the Participant or any other person if any provisions of or
payments, compensation or other benefits under the Plan are determined to
constitute nonqualified deferred compensation subject to Code Section 409A but
do not to satisfy the conditions of that section.
(h)Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, other employee, or agent of the
Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor will such individual be personally
liable with respect to the Plan because of any contract or other instrument he
or she executes in his or her capacity as a director, officer, other employee,
or agent of the Company. The Company will indemnify and hold harmless each
director, officer, other employee, or agent of the Company to whom any duty or
power relating to the administration or interpretation of the Plan has been or
will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning this Plan unless
arising out of such person’s own fraud or bad faith.
(i)Governing Law. The provisions of the Plan and all Awards made hereunder shall
be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.



